DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-12, filed 11/15/2021, with respect to claims 1-7 and 16-20 have been fully considered and are persuasive.  The rejection of claims 1-7 and 16-20 has been withdrawn. 
Examiner acknowledges claim 1 has been cancelled.

Election/Restrictions
Claims 2-7 and 9-20 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02/10/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 2-20 are allowed.
Claim 8-15 are allowable because the prior art does not teach or make obvious at least one inter-channel passage defined in a rib separating the first and second fluid channels, the inter-channel passage fluidically coupling the row of fluid ejection chambers to the first fluid channel and the second fluid  channel. It is this combination of limitations, in combination with the other features and limitations of claim 8 that makes these claims allowable over the prior art of record.
Claims 2-7 and 16-20 are allowable because the prior art does not teach or make obvious at least one inter-channel passage defined in a rib separating the first and second fluid channels the inter-channel passage fluidically coupling the row of fluid ejection chambers to the first fluid channel and the second fluid  channel. It is this combination of limitations, in combination with the other features and limitations of claim 20 that makes these claims allowable over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853